Citation Nr: 0018419	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma.

2.  Entitlement to service connection for removal of a rib or 
ribs, right side.

3.  Entitlement to an effective date earlier than May 15, 
1995, for the award of a 60 percent rating for history of 
lumbar disc disease with spinal stenosis at L4-5.

4.  Entitlement to an effective date earlier than May 15, 
1995, for the award of a 10 percent rating for traumatic 
osteoarthritis of the right knee.

5.  Entitlement to automotive and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1987.

This case first came before the Board of Veterans' Appeals 
(Board) in January 1999 from rating decisions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that January 1999 decision, the 
Board, inter alia, remanded the issues of entitlement to 
service connection for renal cell carcinoma and for removal 
of a rib or ribs, and to earlier effective dates for the 
assignment of 60 percent and 10 percent ratings for lumbar 
spine and right knee disorders, respectively.

On a Report of Contact, VA Form 119, dated in July 1999, the 
veteran is shown as requesting the assignment of an earlier 
effective date for the award of a total rating based on 
individual unemployability, granted by the Board in its 
January 1999 decision and thereafter assigned an effective 
date of May 15, 1995, by the RO.  This issue has not been 
developed for appellate review, and is referred to the RO for 
action as appropriate.



REMAND

As indicated above, the issues that are the subject of this 
Remand (with the exception of the veteran's claim of 
entitlement to automotive and adaptive equipment or to 
adaptive equipment only) were also the subject of the Remand 
promulgated by the Board in January 1999.  In that decision, 
the Board requested that specific development be undertaken, 
and that certain issues be further considered.  A review of 
the record does not reveal that these matters were adequately 
addressed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In particular, the Board notes that it requested that the RO 
obtain treatment records from the Birmingham, Alabama, VA 
Medical Center for the one-year period preceding the 
veteran's May 1995 hospitalization at the Tampa, Florida, VA 
Medical Center, and records compiled pursuant to his surgery 
at the Birmingham VA Medical Center in September 1994.  In 
July 1999, the Birmingham VA Medical Center furnished the RO 
with medical records from that facility for the period 
beginning in 1997, and advised the RO that all other records 
were located at the Tuscaloosa, Alabama, VA Medical Center.  
It does not appear that inquiries were thereafter made to 
obtain such records, or that such records have been otherwise 
associated with the veteran's claims folder.  See Stegall, 
supra; see also Tetro v. West, No. 97-1192 (U.S. Vet. App. 
Apr. 4, 2000).

The Board also notes that, whereas the issues of entitlement 
to service connection for renal cell carcinoma and for 
removal of a rib or ribs, and to earlier effective dates for 
the assignment of 60 percent and 10 percent ratings for 
lumbar spine and right knee disorders, respectively, were 
remanded for further development and review, the RO did not 
subsequently address any of these issues, other than the 
question of service connection for renal cell cancer, by 
means of either a rating action or supplemental statement of 
the case.  In addition, the Board notes that the July 1999 
Report of Contact cited above also shows that the veteran 
"advised that 

he was appealing the automotive and adaptive equipment 
decision."  The record does not reflect that he was 
thereafter furnished with a supplemental statement of the 
case with regard to that matter, which was the subject of a 
denial by the RO in June 1999.  This constitutes a timely 
Notice of Disagreement; see 38 C.F.R. §§ 20.201 and 20.302 
(1999).  It is accordingly incumbent upon the RO to furnish 
the veteran and his accredited representative with a 
supplemental statement of the case as to that matter, and 
upon the Board to request that the RO do so; see 38 C.F.R. 
§ 20.200 (1999), and Manlincon v. West, 12 Vet. App. 238 
(1999).  

This case is accordingly REMANDED for the following actions:

1. The RO should request that the 
Tuscaloosa VA Medical Center furnish 
legible copies of all records compiled 
with regard to treatment accorded the 
veteran by VA prior to May 15, 1995, to 
include but not necessarily limited to 
treatment records for the one-year period 
preceding his May 1995 hospitalization at 
the Tampa VA Medical Center, and to 
records compiled pursuant to his 
September 1994 surgery and 
hospitalization at the Birmingham VA 
Medical Center.

2.  Upon receipt of all such records, the 
RO should review the veteran's claims of 
entitlement to service connection for 
renal cell carcinoma and for removal of a 
rib or ribs, and to earlier effective 
dates for the assignment of 60 percent 
and 10 percent ratings for lumbar spine 
and right knee disorders, respectively.  
If any of these decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
be provided with a reasonable opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.


3.  Notwithstanding the actions taken by 
the RO with regard to the other issues 
that are the subject of this remand, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case that pertains to 
the issue of entitlement to automotive 
and adaptive equipment or to adaptive 
equipment only.  The veteran and his 
representative should also be advised at 
this time of the need to submit a 
substantive appeal in order to perfect an 
appeal of the RO's adverse action, and of 
the time period within which such action 
must be accomplished.  If a substantive 
appeal is timely received, the RO should 
then forward this issue to the Board for 
appellate review, in conjunction with, 
but not dependent on, action taken with 
regard to the other issues that are 
currently pending on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)



The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




